DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Huang (PGPUB 20190121081).

Regarding claim 1, Huang discloses a camera optical lens, comprising, from an object side to an image side: 
an aperture (Table 1, 100; Table 17, 700);  
a first lens having a positive refractive power (Table 1, 110; Table 17, 700); 
a second lens having a positive refractive power (Table 1, 120; Table 17, 700); 
a third lens having a negative refractive power (Table 1, 130; Table 17, 700); 
a fourth lens having a negative refractive power (Table 1, 140; Table 17, 700); 
a fifth lens having a positive refractive power (Table 1, 150; Table 17, 700); and  
a sixth lens having a negative refractive power (Table 1, 160; Table 17, 700), 
wherein the camera optical lens satisfies following conditions:
8.00 ≤ d1/d2 ≤ 12.00 (Table 1 where d1 = 0.639, d2 = 0.061 giving 10.5); and
2.80 ≤ v1/v3 ≤ 4.00 (Table 1 where v1 = 56.0, v3 = 19.5 giving 2.87);


 where d1 denotes an on-axis thickness of the first lens; d2 denotes an on-axis distance from an image side surface of the first lens to an object side surface of the second lens; v1 denotes an abbe number of the first lens; and v3 denotes an abbe number of the third lens.

Regarding claim 3, Huang discloses further satisfying the following condition:
-5.00 ≤ (R3+R4)/(R3-R4) ≤ -1.00 (Table 1 where R3 = 5.139, R4 = 73.075 giving -1.20),
where R3 denotes a curvature radius of the object side surface of the second lens; and R4 denotes a curvature radius of an image side surface of the second lens.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chang et al. (PGPUB 20190361201).


an aperture (Table 5, 300; Table 17, 900);  
a first lens having a positive refractive power (Table 5, 301;Table 17, 910); 
a second lens having a positive refractive power (Table 5, 302;Table 17, 920); 
a third lens having a negative refractive power (Table 5, 303;Table 17, 930); 
a fourth lens having a negative refractive power (Table 5, 304;Table 17, 940); 
a fifth lens having a positive refractive power (Table 5, 305;Table 17, 950); and  
a sixth lens having a negative refractive power (Table 5, 306;Table 17, 960), 
wherein the camera optical lens satisfies following conditions:
2.80 ≤ v1/v3 ≤ 4.00 (Table 5 and Table 17 where v1 = 56.0, v3 = 18.7 giving 2.99);
 where d1 denotes an on-axis thickness of the first lens; d2 denotes an on-axis distance from an image side surface of the first lens to an object side surface of the second lens; v1 denotes an abbe number of the first lens; and v3 denotes an abbe number of the third lens.
The 9th embodiment of Huang does not disclose 8.00 ≤ d1/d2 ≤ 12.00.
However, Chang discloses a similar lens system having a +, +, -, -, +, - power arrangement (Table 5) wherein d1/d2 = 9.79 (Table 5 where d1 = 0.979 and d2 = 0.100).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Chang such that 8.00 ≤ d1/d2 ≤ 12.00 was satisfied motivated by reducing the size of the device.

Regarding claim 2, modified Huang discloses further satisfying the following condition:
3.00 ≤ f5/f1 ≤ 5.00 (Table 17 of Huang where f5 = 25.12, f1 = 5.63 giving 4.5), 
where f1 denotes a focal length of the first lens; and  25f5 denotes a focal length of the fifth lens.
 
Regarding claim 4, modified Huang discloses further satisfying the following 5condition: 
0.50 ≤ f1/f ≤ 0.80 (Table 17 where f1 = 5.63, f = 8.12 giving 0.70), 


Regarding claim 5, modified Huang discloses further satisfying the following condition:
1.00 ≤ (R7+R8)/(R7-R8) ≤ 3.00 (Table 1 where R3 = 5.139, R4 = 73.075 giving -1.20),
where R7 denotes a curvature radius of an object side surface of the fourth lens; and  15R8 denotes a curvature radius of an image side surface of the fourth lens.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872